Case 1:19-cr-20803-BB Document 50 Entered on FLSD Docket 06/17/2021 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-cr-20803-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 vs.

 SALMAN RASHID,

       Defendant.
 ______________________________/

                                             ORDER

        THIS CAUSE is before the Court following a status conference and on the Defendant’s

 Ore Tenus Motion to Continue Trial. Being fully advised, it is

        ORDERED AND ADJUDGED that the Motion is GRANTED.                     The interests of justice

 served by a continuance outweigh any interest of the public or the Defendant in a speedy trial. As

 a result, the period of delay resulting from this continuance – i.e., from the date the Motion was

 raised, June 11, 2021, to and including the date trial commences – is excludable time under the

 Speedy Trial Act. See 18 U.S.C. § 3161.

        THIS CAUSE is set for Criminal Jury Trial at the Wilkie D. Ferguson, Jr., Courthouse,

 400 North Miami Avenue, Courtroom 10-2, Miami, Florida, during the two-week period

 commencing at 9:00 a.m. on Monday, September 27, 2021, or as soon thereafter as the case may

 be called. A Calendar Call will be held at 1:30 p.m. on Tuesday, September 21, 2021 at the

 Wilkie D. Ferguson Jr., Courthouse, 400 North Miami Avenue, Courtroom 10-2, Miami, Florida.

 The deadline for the tendering of any guilty pleas is set for September 24, 2021. See, e.g., United

 States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir. 1999) (citing United States v. Ellis, 547 F.2d

 863, 868 (5th Cir. 1977)). All Pre-Trial Motions, including Motions to Suppress and Motions in

                                                 1
Case 1:19-cr-20803-BB Document 50 Entered on FLSD Docket 06/17/2021 Page 2 of 2


                                                          CASE NO. 19-20803-CR-BLOOM

 Limine shall be filed with the Court prior to Calendar Call.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 16, 2021.




                                                      ________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
 cc:    counsel of record




                                                  2
